269 F.2d 31
James Edward CARRIKER, Appellant,v.UNITED STATES of America, Appellee.
No. 7850.
United States Court of Appeals Fourth Circuit.
Argued June 8, 1959.Decided June 16, 1959, Certiorari Denied Oct. 12, 1959, See80 S. Ct. 111.

William H. Abernathy, Charlotte, N.C., for appellant.
James M. Baley, Jr., U.S.Atty., Asheville, N.C.  (Hugh E. Monteith, Asst. U.S. Atty., Asheville, N.C., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
The appellant, waiving a jury trial, was convicted by the District Judge under an indictment charging a violation of the Universal Military Training and Service Act, 50 U.S.C.A.Appendix 462, in refusing to be inducted into the armed forces after he was given 1-A classification.  The appellant claims that he was entitled to exemption from military service as a conscientious objector, he being a member of Rocky Pines True Light Church of Christ of Monroe, North Carolina, a sect entertaining conscientious objection to participation in combatant service.  He did not offer to perform noncombatant service, nor does it appear that classification for the performance of such service was offered him, but his claim was denied upon the ground that he was not sincere in professing that he had conscientious objections to military service and was, therefore, subject to 1-A classification.


2
The evidence shown that he did not join the church until nearly nine months after he had registered for military service.  It was also shown that he at no time indicated conscientious objection to military service to friends or acquintances.


3
It should be observed that the appellant makes no contention of procedural unfairness or irregularity, and as the District Court's opinion demonstrates, there is sufficient basis in the facts, in the light of the very limited permissible judicial review, to support the conclusion of the Draft Board.


4
We adopt the opinion of the District Court, which discusses the testimony adequately and in full detail. 168 F. Supp. 888.


5
Affirmed.